EXHIBIT 10.1

 

WAIVER OF LIQUIDATED DAMAGES

 

This Waiver of Liquidated Damages, dated as of July 23, 2004 (this “Waiver”), is
being executed and delivered by and among Intrusion Inc., a Delaware corporation
(the “Company”), and each of the undersigned holders of the Company’s 5%
Convertible Preferred Stock, par value $0.01 per share (the “Preferred Stock”),
pursuant to that certain Registration Rights Agreement dated as of March 25,
2004, by and among the Company and the purchasers listed on Exhibit A thereto
(the “Agreement”).  Capitalized terms used but not otherwise defined herein
shall have the meaning ascribed to them in the Agreement

 

RECITALS

 

A.    Pursuant to the Agreement, the Company has agreed to register for resale
certain Registrable Securities on behalf of the undersigned.

 

B.    Section 8(d) of the Agreement provides that the Company must pay
Liquidated Damages to the undersigned if the Registration Statement covering the
Registrable Securities is not effective by July 23, 2004.

 

C.    The undersigned serve as directors of the Company and have agreed to forgo
any right to receive Liquidated Damages pursuant to the Agreement.

 

CONSENT AND WAIVER

 

1.                                       Each of the undersigned hereby
irrevocably waive (i) any right to receive Liquidated Damages under Section 8(d)
of the Agreement and (ii) any breach related to the Company’s failure of the
Company to pay Liquidated Damages to the undersigned if and when due thereunder.

 

2.                                       This Waiver is specific as to content
and shall not be deemed to waive or modify any provisions of the Purchase
Agreement or the Investors’ Rights Agreement by the Company or any of the
undersigned, other than as specifically provided herein.

 

3.                                       This Waiver may be executed in any
number of counterparts, each of which when so executed shall be deemed an
original, and all of which taken together shall constitute one and the same
instrument.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.

 

4.                                       This Waiver shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to principles of conflicts of law thereof.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Waiver of Liquidated
Damages as of the date first written above.

 

 

INTRUSION INC.

 

 

 

 

 

By:

/s/ Michael L. Paxton

 

 

 

Michael Paxton

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

/s/ G. Ward Paxton

 

 

 

G. Ward Paxton

 

 

 

 

 

 

 

 

/s/ James F. Gero

 

 

 

James F. Gero

 

--------------------------------------------------------------------------------